Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s filing of the Terminal Disclaimers on 3 August 2021 and 31 May 2022 is acknowledged. Applicant’s amendment of the claims filed 6 December 2021 has been entered. Applicant’s remarks filed 6 December 2021 are acknowledged.
Claims 2-5, 8 and 10-16 are cancelled. Claims 1, 6, 7 and 9 are pending. Claims 6, 7 and 9, which were previously withdrawn as being drawn to a nonelected species, are rejoined herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney David L. King on 31 May 2022.

Please amend the claims as the following:
1. (Currently amended)	A method of preparing an osteogenic composition comprising:
obtaining a biological sample, said biological sample comprising whole blood, bone marrow aspirate, or a combination of whole blood and bone marrow aspirate, from which cells and one or more osteogenic agents are derived;
at least partially lysing the biological sample to produce a lysate, said lysate comprising solid material and one or more osteogenic agents, wherein lysing the biological sample comprises acidifying the biological sample by contacting the biological sample with an amount of a hydrochloric acid solution, thereby producing an acidified lysate;
neutralizing the acidified lysate;
separating the lysate into a first fraction and a second fraction, said first fraction comprising the one or more osteogenic agents, and said second fraction comprising the solid material; and
collecting and concentrating the first fraction, thereby obtaining an osteogenic composition enriched for the one or more osteogenic agents, including one or more of BMP-2, VEGF, PDGF and TGF-.

2-5. (Cancelled)

6. (Currently amended)	The method of claim 1, wherein neutralizing the acidified lysate comprises contacting the lysate with a phosphate buffer.

7. (Currently amended)	The method of claim 1, wherein lysing the biological sample further comprises subjecting the biological sample to one or more freeze/thaw cycles.

8. (Cancelled)

9. (Currently amended)	The method of claim 1, wherein separating the lysate comprises centrifuging the lysate so that the supernatant comprises the first fraction and the pellet comprises the second fraction.

10-16. (Cancelled)

17. (New)	The method of claim 1, wherein the bone marrow aspirate being passed through a three-way valve system one or more times prior to lysing the biological sample.

18. (New)	The method of claim 1, wherein neutralizing the acidified lysate comprises contacting the lysate with an alkaline composition.

19. (New)	The method of claim 1, wherein separating the lysate comprises applying the lysate to a tangential flow hollow fiber membrane filtration system, wherein the filtrate comprises the first fraction and the retentate comprises the second fraction.

20. (New)	The method of claim 1, wherein concentrating the first fraction comprises applying the first fraction to a hollow fiber membrane system, wherein a molecular weight cut-off of the membrane is about 10-20 kD.

21. (New)	The method of claim 1, further comprising combining the osteogenic composition with a pharmaceutical carrier suitable for bone or soft tissue reparative therapies.

22. (New)	The method of claim 21, wherein the pharmaceutical carrier is in the form of a block, paste, cement, powder, granule, putty, liquid, gel, or a combination thereof, and wherein the pharmaceutical carrier comprises a ceramic, a polymer, a metal, allograft bone particles, autograft bone particles, demineralized bone matrix particles, or a mixture thereof. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. Applicant has filed the Terminal Disclaimers over U.S. Patent No. 10,434,217 and U.S. Patent No. 9,320,761 to address the nonstatutory double patenting issues. The claims, as presently amended, have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 3, 2022